DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 6, 2020.  Claims 1-14 are pending.  Claims 1, 12, 13 and 14 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because every box in the drawing should have a descriptive label on it (See Figures 1-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third contour points" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 201827789 to Day et al. (hereinafter “Day”).
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Day.
With respect to independent claims 1, 12, 13 and 14, Day discloses receiving measurement points of surface areas of objects in the surrounding area that are detected by at least two sensor devices of the motor vehicle, wherein first measurement points of a first surface area detected by a first sensor device are received, and second measurement points of a second surface area that is free of overlaps with the first surface area that are detected by a second sensor device are received (see paragraph [0338]:  LIDAR system 100, the host LIDAR system, or combination of these two systems may serve as the LIDAR system 4100. On top of the components and the processing discussed with respect to the system of Fig. 23 A, system 4100 may use information deriving from two or more point cloud models, which may be generated from detection information collected in different times (non-overlapping or partly overlapping). For example, the LIDAR may generate 25 "frames" per second (for each one of these "frames" a PC is generated), and LIDAR system 4100 may use PC of two or more different frames (consecutive or not) for detecting and/or classifying an object(s) in the scene observed by the Lidar);
determining a relative position of the first and second surface areas with respect to each other (see paragraph [080]:  The movement of the instantaneous field of view within the FOV of the LIDAR system may be achieved by moving a light deflector of the LIDAR system (or external to the LIDAR system), so as to deflect beams of light to and/or from the LIDAR system in differing 
based on the relative position, determining whether the first and second surface areas are to be assigned to a single object and, when the first and second surface areas are assigned to the single object, the surface areas are combined to form a total surface area of the object (see paragraphs [018], [0193] and [0234]:  The point cloud map may be indicative of a shape of a particular object in the vehicle's surroundings and of angular orientations of at least two surfaces of the particular object. The method may further comprise accessing object-related classification information; and identifying the particular object based on the information from the point. The one or more surface angles may be associated to the first, second or third portions of the particular object, or to any other part thereof. The one or more surface angles may optionally be determined on a pixel-by-pixel basis by the LIDAR system. [0194] In a third example, method 700 may include determining confidence levels for the detected/determined reflectivity of the first portion and/or for at least one of the at least two additional portions and classifying the particular object further based on the one or more determined confidence levels and the reflectivity relationship between the first portion and the at least two additional portions. For example, the object may be classified as a vehicle if one or more of the confidence levels are above one threshold and/or below another threshold. In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on one or more of the confidence levels.  The reflection signals received from the at least one sensor may include at least three measurements indicative of time-of- flight of the light reflected from the object. In such embodiments, the at least one processor may 
With respect to dependent claim 2, Day discloses wherein a distance of two directly adjacent first and second measurement points is determined as the relative position of the first and second surface areas with respect to each other and based on the distance it is determined whether the surface areas are to be assigned to a single object (see paragraphs [075], [008]:  The at least one phase shift of the modulation between the emitted signal and the detected reflection may be indicative of the distance the light traveled between emission and detection. The modulation may be applied to a continuous wave light signal, to a quasi-continuous wave light signal, or to another type of emitted light signal. It is noted that additional information may be used by the LIDAR system for determining the distance, e.g. location information (e.g. relative positions) between the projection location, the detection location of the signal (especially if distanced from one another), and more.  As used herein the term "scene" may broadly include some or all of the objects within the field of view of the LIDAR system, in their relative positions and in their current states, within an operational duration of the LIDAR system. For example, the scene may include ground elements (e.g. earth, roads, grass, sidewalks, road surface marking), sky, man-made objects (e.g. vehicles, buildings, signs), vegetation, people, animals, light projecting elements).
With respect to dependent claim 3, Day discloses wherein a first contour line is determined based on the first measurement points, a second contour line is determined based on the second measurement point, and depending on the distance of the two adjacent first and second measurement points, which correspond to mutually facing end points of the contour lines, the first contour line and the second contour line are combined into a total contour line representing the total surface area (see paragraph [0290]:  the at least one processor may determine the boundary 
With respect to dependent claim 4, Day discloses wherein the first and second surface areas are assigned to a single object and are combined into the total surface area when the distance falls below a predetermined threshold value (see paragraphs [0193], [0221], [0235], [0261] and [0312]:  the object may be classified as a vehicle if the angle is above one threshold and/or below another threshold. In certain aspects, the classification based on the spatial relationship and the reflectivity relationship may depend on the angle. For example, a particular spatial relationship and reflectivity relationship may be classified as a vehicle only when the angle is above one threshold and/or below another threshold.  One or more surface angles of the identified object may be calculated. In addition to or in lieu of deriving surface angle from differences in distances to different pixels, embodiments of the present disclosure may also allow for determining a surface angle based on reflections signals of a single pixel.  This temporal distortion may be caused by light returning from more distant parts of the surface later than from nearer parts (the difference in distances being, for example, a result of the surface inclination with respect to an optical axis of the LIDAR system).  An estimate of the distance for the road may be skewed if the reflective pulse for the road is skewed on account of the high reflectivity of the road-surface marking. In such embodiments, the at least one processor may correct distance estimates for the road using the road- surface marking, e.g., by using a more accurate (i.e., not skewed) distance estimate for the road-surface marking. Method 2000 depicts an example of using a "point cloud fingerprint" that combines distance information with one or more parameters to identify and 
With respect to dependent claim 5, Day discloses wherein the first and second surface areas are assigned to a single object and are combined into the total surface area when values of the distance in at least two measurements of the sensor devices differ by no more than a predetermined limit value (see paragraph [008], [0100], [0188] and [0189]:  based on the detected portions, at least a first portion having a first reflectivity, a second portion having a second reflectivity, and a third portion having a third reflectivity. The at least second and third portions may have reflectivity substantially lower than the first reflectivity. The at least one processor may be further configured to determine a reflectivity fingerprint of the particular object based on a reflectivity relationship between the first portion, the second portion, and the third portion; and classify the particular object based on the determined reflectivity fingerprint of the particular object.  Scanning the environment around LIDAR system 100 may include illuminating field of view 120 with light pulses. The light pulses may have parameters such as: pulse duration, pulse angular dispersion, wavelength, instantaneous power, photon density at different distances from light source 112, average power, pulse power intensity, pulse width, pulse repetition rate, pulse sequence, pulse duty cycle, wavelength, phase, polarization, and more. Scanning the environment around LIDAR system 100 may also include detecting and characterizing various aspects of the reflected light.  The at least one processor identifies based on the detected portions, at least a first portion having a first reflectivity, a second portion having a second reflectivity, and a third portion having a third reflectivity, and wherein the at least second and third portions have reflectivity substantially lower than the first reflectivity. The spatial relationship and the reflectivity relationship may form a "reflectivity fingerprint" (or a part of a "reflectivity fingerprint") used to classify the particular object as a vehicle. For example, the spatial relationship may comprise one 
With respect to dependent claim 6, Day discloses wherein the assignment of the surface areas is carried out by at least one decentralized sensor control unit of the motor vehicle 1, and at least one item of object information determined by the at least one decentralized sensor control unit based on the assignment is transmitted to the central control unit of the motor vehicle (see paragraph [0101]:  LIDAR system 100 may include network interface 214 for communicating with host 210 (e.g., a vehicle controller). The communication between LIDAR system 100 and host 210 is represented by a dashed arrow.  The specific design and implementation of network interface 214 depends on the communications network(s) over which LIDAR system 100 and host 210 are intended to operate. For example, network interface 214 may be used, for example, to provide outputs of LIDAR system 100 to the external system, such as a 3D model, operational parameters of LIDAR system 100, and so on.).
With respect to dependent claim 7, Day discloses wherein based on the surface areas at least one exclusion zone in the surrounding area that is not navigable by the motor vehicle is determined (see paragraph [0187]:  "spaced-apart portions corresponding to locations on the particular object other than a location of the first portion" indicates portions that are excluded from each other as well as from the license plate. Furthermore, as used herein, "reflectivity" may refer to reflectivity by active illumination by LIDAR as well as reflectivity at the same wavelength as the LIDAR.
With respect to dependent claim 8 Day discloses wherein in the case in which in addition third measurement points of a third surface area located in an overlap area of the detection areas of the sensor devices are received, confidence values for the sensor devices are determined based on the third contour points (see paragraph [0290]:  the at least one processor may determine the boundary (and hence the shape) of an object based on an outline 
With respect to dependent claim 9 Day discloses wherein in the case in which the third measurement points are detected by the at least two sensor devices, the sensor devices are assigned a first confidence value, and in the case in which the third measurement points are only detected by one of the sensor devices, the respective other sensor device is assigned a lower second confidence value than the first confidence value (see paragraphs [006], [0122], [0170] and [0171]: difference in detection information from a previous frame, and confidence levels associated with one or more detection characteristics.  The motor (or other mechanism) may mechanically rotate a rigid structure of LIDAR system 100 on which one or more light sources 1 12 and one or more sensors 1 16 are installed, thereby scanning the environment.  LIDAR systems of the present disclosure may output any combination of one or more of: reflectivity (e.g., an illumination level, optionally corrected for distance and the like), surface angles (e.g., based on single pixel information and/or information across pixels), confidence levels (e.g., associated with detections or with other parameters such as reflectivity, surface angles, etc.). Some non- limiting examples of "less data" in the present context include: fewer point-cloud points, point-clouds with lower confidence levels (e.g., of detection, ranges, or other parameters), point-cloud points for which less parameters have been determined, or the like.).
With respect to dependent claim 10, Day discloses wherein depending on the confidence values, weighting factors for the measurement points of the sensor devices are determined for the weighting of the measurement points when detecting objects (see paragraph [0333]: the estimator function may be a weighted estimation function which in addition to being a function of the error (e.g., squared error, etc.) may also be weighted for any one or more of the following examples: distance from the origin of axis (R) or from another predetermined location; for a projection of that distance on a plane (e.g. p) or from another predetermined location; for a projection of that distance on a plane; for an angle of the point (e.g. φ, Θ), etc.).
With respect to dependent claim 11, Day discloses wherein the measurement points are detected in received sensor data of at least one lidar sensor and/or at least one camera and/or at least one radar sensor and/or at least one ultrasonic sensor of the sensor devices (see paragraph 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661